NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2009-7076


                                    RUDY BULLOCK,

                                                           Claimant-Appellant,

                                            v.

                    ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                           Respondent-Appellee.


      Sean A. Ravin, of Washington, DC, argued for claimant-appellant.

       Dawn E. Goodman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-appellee.
With her on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Brian M. Simkin, Assistant Director. Of counsel on the brief were Michael J.
Timinski, Deputy Assistant General Counsel, and Michael G. Daugherty, Attorney, Office of
the General Counsel, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-7076


                                 RUDY BULLOCK,

                                                     Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                     Respondent-Appellee.


                                   Judgment

ON APPEAL from the       United States Court of Appeals
                         for Veterans claims

in CASE NO(S).           06-2004

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LINN, PLAGER, and DYK, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED March 8, 2010                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk